Citation Nr: 1044914	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bone spurs causing chronic 
cervical myelopathy and cord atrophy with lower extremity 
spasticity, to include as secondary to service-connected 
residuals of nasal fracture with deviated septum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1967 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  
In pertinent part of the August 2005 decision, the RO denied 
service connection for bone spurs causing chronic cervical 
myelopathy and cord atrophy with lower extremity spasticity, to 
include as secondary to service- connected residuals of nasal 
fracture with deviated septum.

In July 2008 the Board remanded the issue on appeal for further 
development.  The Board also remanded the issue of service 
connection for a psychiatric disorder, originally claimed as 
posttraumatic stress disorder (PTSD).  During the pendency of the 
appeal the RO issued an August 2010 Decision Review Officer 
decision that granted service connection diagnosed a depressive 
disorder, claimed as PTSD, with an evaluation of 30 percent 
effective May 11, 2004.  Therefore, the Board finds that the 
issue of service connection for a psychiatric disorder is no 
longer before the Board since the Veteran has been fully granted 
the benefits sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue on appeal must once again be remanded for further 
development.  

The July 2008 remand directed the RO to obtain the Veteran's 
Social Security Administration (SSA) records and to arrange for 
the Veteran to have a new VA examination in order to determine 
the likely etiology of the Veteran's claimed condition.  While 
the RO obtained all of the Veteran's SSA records in August 2008, 
the October 2008, September 2009, and July 2010 VA examinations 
did not comply with the remand order.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Where the remand orders of the Board were not 
complied with, the Board itself errs in failing to insure 
compliance; in such situations the Board must remand back to RO 
for further development.  

In the July 2008 remand, the Board pointed out that there were 
conflicting VA and private opinions in support of and against the 
claim for service connection for bone spurs causing chronic 
cervical myelopathy and cord atrophy with lower extremity 
spasticity (originally claimed as spinal cord injury, neck injury 
and foot drop), to include as secondary to service-connected 
residual nasal fracture with deviated septum.  Specifically, it 
was noted that a January 2004 VA outpatient treatment report 
contains an assessment of "Chronic Cervical Myelopathy secondary 
to cord atrophy which occurred prior to decompression laminectomy 
in 1987 with marked LE spasticity causing pain and poor balance."  
It was also noted that the Veteran's primary care physician 
stated in November 2005 that his neurological condition, i.e., 
foot drop and lower extremity spasticity due to cervical 
stenosis, resulted from a service related blow to the face in 
1967.  The Board remanded for further development since neither 
the VA physician nor the private physician reviewed the claims 
file, or provided a medical rationale, in formulating their 
respective opinions. 

Pertinent remand directives read as follows:  

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current disability manifested by 
bone spurs causing chronic cervical 
myelopathy and cord atrophy with lower 
extremity spasticity is the result of the 
April 1967 in-service physical assault, or 
was caused or aggravated by the service 
connected residual of nasal fracture with 
deviated septum.  The reasons and bases 
for all opinions should be provided.

In formulating the requested opinion, the 
VA examiner(s) is requested to comment on 
an April 1967 service medical report, 
January 2004 VA treatment record and J. S. 
M. D.'s November 2005 report.

Since the July 2008 Board remand three VA examiner's opinions 
have been submitted.  The October 2008 VA examiner stated the 
following: 

		Although the cervical spine spurs would not be
      related to his trauma, certainly any blow to the head 
      may exacerbated [sic]the situation in his cervical 
canal 
      which was underlying the cervical spondylosis 
      causing progressive spinal cord dysfunction over 
      the years.  Other than that impression, the exact 
      relation of the event 20 years prior to his definite
      symptoms would be mere speculation.  

In an August 2009 addendum, the same VA examiner added to his 
earlier opinion and discussed a possible diagnosis of ALS.  His 
statement reads as follows: 

		Since no definite diagnosis was apparent of other
      neurological disorders.  I feel that it is at least 
      likely as not that his cervical myelopathy was 
      secondary to or aggravated by cervical bone spurs 
      with an aggravation of neck trauma from previous
      assault.  
      
The Veteran was afforded a VA examination by a different examiner 
in July 2010.  As to the etiology of the Veteran's cervical 
myelopathy, the examiner opined that the disorder: 

	   	is less likely as not (less than 50/50 probability) 
caused
      by or a result of sustained nasal fracture 1967.  C 
and P 
      exam by Dr. Michael Oliver 2008 and 2009 suggested 
      the injury may have been involved in the development 
      of the cervical myelopathy. 

The rationale for the 2010 examiner's opinion reads merely as 
follows: 

		I do not see any connection between the nasal fracture 
	
      and the development of cervical myelopathy. 
Experience. 
Veteran cervical spinal stenosis which lead to the 
myelopathy.  Surgery helped. 

The July 2010 opinion did not respond fully to the Remand 
requests.  First, the VA examiner failed to address whether the 
Veteran's bone spurs causing chronic cervical myelopathy and cord 
atrophy with lower extremity spasticity were a result of the 
April 1967 in-service physical assault.  Second, while the VA 
examiner was specifically directed to review the Veteran's claims 
file and to comment on the April 1967 service medical report, the 
January 2004 VA treatment record, and the private physician's 
November 2005 report, the VA examiner stated that he did not 
review any private medical records and the examiner only 
discussed the VA examinations from October 2008 and 2009.  In 
addition, the examiner who provided opinions in October 2008 and 
August 2009 did not discuss the other medical records.  

The failure of the October 2008, September 2009, and July 2010 VA 
examiners to discuss the specifically requested documents and to 
answer the questions that were specifically asked in the July 
2008 Board remand does not help in the adjudication in this 
matter.  The lack of medical opinions responsive to the remand 
directives, and the lack of an explanation or rational, forces 
the Board to once again delay the adjudication of this matter.  
The Board points out that the explanation, or rationale provided 
by the July 2010 VA examiner for his opinion was little more than 
the word "experience."  The bare conclusion, even one reached 
by a health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  It would be helpful if any future opinions could include 
some more detailed explanation, with discussion why any competing 
medical opinions on file might be lacking.  

This case should be returned to the July 2010 VA examiner for 
further development.  If the July 2010 VA examiner is not 
available, or he no longer works for VA, then the Veteran should 
be scheduled for a new examination by another VA examiner.  

Accordingly, the case is REMANDED for the 
following action:

1.  The claims file should be returned to the 
July 2010 VA examiner.  If the July 2010 VA 
examiner is not available, or no longer works 
for VA, then the Veteran should be scheduled 
for a new VA examination.  

The examiner should review the Veteran's 
claims file, including all of the Veteran's 
pertinent treatment records including but not 
limited to the April 1967 service medical 
report, January 2004 VA treatment record, the 
private physician's November 2005 report, 
October 2008 VA examination, and August 2009 
VA examination.  It should be noted that 
those reports were reviewed.  The examiner 
should provide an opinion as to: 

(a)	Whether it is at least as likely as 
not (50 percent probability or greater) 
that any current disability manifested 
by bone spurs causing chronic cervical 
myelopathy and cord atrophy with lower 
extremity spasticity is the result of 
the April 1967 in- service physical 
assault?
(b)	Whether it is at least as likely as 
not that any current disability 
manifested by bone spurs causing 
chronic cervical myelopathy and cord 
atrophy with lower extremity spasticity 
was caused or aggravated by the service 
connected residual of nasal fracture 
with deviated septum? 
(c)	The examiner should also specifically 
discuss all opinions of record, 
including  the April 1967 service 
medical report, January 2004 VA 
treatment record, November 2005 private 
treatment report, and the October 2008 
and September 2009 VA examinations.   
It would be helpful if any future 
opinions could include a detailed 
explanation, or rationale, with 
discussion as to why any competing 
medical opinions on file might be 
lacking.  

2.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is returned 
to the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).   

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the remaining claim on appeal.  If any benefit 
sought remains denied, the RO should issue an 
appropriate SSOC (Supplemental Statement of 
the Case) and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.						
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


